Citation Nr: 0320904	
Decision Date: 08/20/03    Archive Date: 08/25/03

DOCKET NO.  98-08 181A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an effective date, prior to December 4, 
1995, for the grant of entitlement to service-connection 
schizoaffective disorder.  

2.  Entitlement to an initial evaluation in excess of 50 
percent for schizoaffective disorder.

3.  Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Daniel D. Wedemeyer, Attorney 
at Law





ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from January 5, 1988 to 
February 18, 1988.

The current appeal arose from Department of Veterans Affairs 
(VA) Regional Office (RO) rating decisions.  

In November 1999 the Board of Veterans' Appeals (Board) 
remanded this case to the RO for further development and 
adjudicative action.  

The record shows that in March 2002 the Board undertook 
additional development to obtain outstanding Social Security 
Administration (SSA) records regarding the veteran's alleged 
payment of disability benefits pursuant to authority granted 
by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified 
at 38 C.F.R. § 19.9(a)(2)).  An April 2003 report of contact 
shows SSA advised that they had no records on the veteran.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03. 

Following a preliminary review of the record the Board notes 
that additional development is needed to supplement the 
record with respect to the issues on appeal as such issues 
remain unresolved, clinically.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).

In the present case, the Board issued a remand in November 
1999, in which it requested, inter alia, that the RO obtain 
all outstanding VA and non VA medical records referable to 
treatment of the veteran for service-connected 
schizoaffective disorder.  Such outstanding medical records 
are needed in order to provide the veteran an adequate VA 
psychiatric examination.  

The case was returned to the Board without adequate 
development of the record.  The evidence continues to refer 
to significant outstanding VA outpatient treatment records.  
The June 2000 VA psychiatric examination was inadequate as 
the examiner was not afforded the benefit of review of the 
complete record.  The examination report notes outstanding 
outpatient VA psychiatric treatment records since 1988 
including weekly counseling and medication management 
records.  

In Stegall v. West, 11 Vet. App. 268 (1998), the CAVC held 
that "a remand by this Court or the Board [of Veteran's 
Appeals (Board)] confers on the veteran or other claimant, as 
a matter of law, the right to compliance with the remand 
orders."  Id, at 271.  In addition, the CAVC determined that 
where "the remand orders of the Board or this Court are not 
complied with, the Board itself errs in failing to insure 
compliance."  Id.

The Board notes that VA records are considered part of the 
record on appeal since they are within VA's constructive 
possession, and these records must be considered in deciding 
the veteran's claim.  See Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992). The RO must obtain all pertinent outstanding 
treatment and examination records regarding service-connected 
schizoaffective disorder from approximately February 19, 
1988, to the present.  

The record shows that at an unrelated hearing at the RO in 
October 1997, the veteran indicated receiving a 100 percent 
rating for Social Security Supplemental Income (SSI) since 
shortly following separation from service.  He noted that he 
was evaluated by Social Security Administration (SSA) doctors 
and evaluators.  It was noted that his mother was listed 
payee/custodian as per a court order.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:  

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should obtain and associate 
with the claims file the VA records of 
inpatient an outpatient care at the VA 
Medical Center/Outpatient clinic in Los 
Angeles, California, and any other VA 
Medical Center the veteran identifies as 
possessing records of his treatment since 
1988.

3.  The RO should contact the veteran and 
his representative for purposes of 
obtaining a copy of the court order 
establishing the veteran's mother as his 
custodian/payee for Social Security 
Administration disability benefits.  
Also, copies of all personal records 
regarding the award and payment of Social 
Security Administration disability 
benefits should be obtained for appellate 
review.

4.  The RO should make another attempt to 
ascertain whether the veteran is in 
receipt of SSI disability benefits from 
the Social Security Administration.

If it is determined that the veteran is 
in receipt of SSA disability benefits, 
the RO should obtain from that agency the 
records pertinent to his claim as well as 
the records relied upon concerning that 
claim.  If records pertaining to such 
claim and medical evidence utilized in 
processing such claim are not available, 
that fact should be entered in the claims 
file.

5.  The RO should arrange for a VA 
special psychiatric examination of the 
veteran, including on a fee basis if 
necessary, in order to ascertain the 
current nature and extent of severity of 
his service-connected schizoaffective 
disorder.

The entire claims folder, copies of the 
previous and revised criteria for rating 
psychiatric disorders and a separate copy 
of this remand must be made available to 
and reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  Any further indicated 
special studies including psychological 
tests should be conducted.

The examiner should identify all of the 
veteran's associated symptomatology in 
order to determine the impairment caused 
by his schizoaffective disorder.  If 
there are other psychiatric disorders 
found, in addition to the schizoaffective 
disorder, the examiner should specify 
which symptoms are associated with each 
disorder(s).  If certain symptomatology 
cannot be dissociated from one disorder 
or another, it should be so indicated.

If a psychiatric disorder(s) other than 
the schizoaffective disorder is or are 
found on examination, the examiner should 
offer an opinion as to whether any such 
disorder is causally or etiologically 
related to the service-connected 
schizoaffective disorder, and, if not so 
related, whether the veteran's 
schizoaffective disorder has any effect 
on the severity of any other psychiatric 
disorder.  During the course of the 
examination, the examiner should identify 
all of the symptoms or manifestations of 
the veteran's schizoaffective disorder.

The examiner is requested to assign a 
numerical code under the Global 
Assessment of Functioning scale (GAF) 
provided in the Diagnostic and 
Statistical Manual for Mental Disorders 
as it relates to the veteran's 
schizoaffective disorder.  It is 
imperative that the examiner include a 
definition of the numerical code 
assigned, as it relates to the veteran's 
occupational and social impairment.  

If the historical diagnosis of 
schizoaffective disorder is changed 
following evaluation, the examiner should 
state whether the new diagnosis 
represents progression of the prior 
diagnosis, or development of a new and 
separate condition.  The examiner must be 
requested to express an opinion as to the 
impact of the veteran's schizoaffective 
disorder on his ability to obtain and 
retain substantially gainful employment, 
and whether in fact such disorder has 
rendered the veteran unable to obtain and 
retain substantially gainful employment.  
Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.




6.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
ensure that the requested examination 
report and required medical opinions are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. 
App. 268 (1998). 

In addition, the RO should review the 
claims file to ensure that any 
notification and development action 
required by the VCAA of 2000 is 
completed.

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C.A. 
§§ 5102, 5103, 5103A and 5107) are fully 
complied with and satisfied.

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claims of entitlement to 
an effective date earlier than December 
4, 1995, for the grant of service-
connection for schizoaffective disorder, 
an initial evaluation in excess of 50 
percent for schizoaffective disorder and 
a TDIU.  In so doing the RO should 
document its consideration of the 
applicability of the provisions of 
38 C.F.R. § 3.321(b)(1) (2002).  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertaining to the issues currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO; however, the veteran is 
hereby notified that failure to report for any scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claim for increased compensation benefits.  
38 C.F.R. § 3.655 (2002).  Moreover, the governing regulation 
provides that failure to report without good cause shown for 
any examination in connection with a claim for an increased 
rating will result in the denial of the claim.  38 C.F.R. 
§ 3.655 (2002); Connolly v. Derwinski, 1 Vet. App. 566 
(1991).



		
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


